                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
                                                                         DOC #:
                        UNITED STATES DISTRICT COURT                     DATE FILED: 2/24/2020
                       SOUTHERN DISTRICT OF NEW YORK


SAMUEL SAFERN,                                Case No.: 1:19-cv-07379-VEC
                       Plaintiff,
v.

BARCLAYS BANK DELAWARE;
CHASE BANK USA, N.A.; EQUIFAX
INFORMATION SERVICES, LLC; and
TRANS UNION, LLC,

                       Defendants.

                               ORDER FOR DISMISSAL

        Upon review of the Parties’ Stipulation for Dismissal with prejudice of Defendant

Equifax Information Services, LLC and good cause appearing,

        IT IS ORDERED that the Stipulation is GRANTED.

        The above-entitled matter is hereby dismissed with prejudice as to Defendant

Equifax Information Services, LLC, with the parties to bear their own costs and attorneys’

fees.

        IT IS ORDERED
        SO ORDERED.



                                     2/24/2020
        HON. VALERIE CAPRONI
        UNITED STATES DISTRICT JUDGE




                                            1
